DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-13, 86-90, and 94 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 79 recite “the cumulative movement index”, this term lacks antecedent basis.  Claims 5 and 90 recite “a cumulative movement index”.  It is not clear whether this is the same index as is recited in claims 1 and 79. 
Claims 2-13, 86-90, and 94 are rejected due to their dependence on claims 1 and 79, respectively. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9, 79, 89, and 90 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haakma (US 20180125418 A1 - previously cited) in view of Bijjani (US 20150112155 A1 – previously cited) and Thein (US 20170347948 A1). 

For claim 1, Haakma teaches a sleep monitoring system [whole document - see at least abstract] comprising: a wearable electronic device 30 to be worn by a user,  
the wearable electronic device comprising: a set of one or more motion sensors [shown generically as sensor 20 in Fig. 4] to generate motion data that represent motion of the wearable electronic device ¶91 over a first time window [window/period/epoch discussed throughout (i.e., at least ¶95 et seq.) constitutes a form of a generic “window” of time], the set of one or more motion sensors located in a housing of the wearable electronic device [per ¶91 acceleration sensor attached to subject in a chest belt (i.e., “a housing”)];
and a set of one or more optical sensors [shown generically as sensor 20 in Fig. 4] to generate cardiopulmonary pulse-related data detected by the wearable electronic device over the first time window [¶90]
[26] configured to receive data from the set of one or more motion sensors and the set of one or more optical sensors [¶50: processor with classifier; ¶90 et seq.];
and a non-transitory, machine-readable storage medium [¶31 verbatim] operatively coupled to the set of one or more processors and having stored therein instructions that, when executed, cause the set of one or more processors to: 
extract [¶15, ¶20, ¶21, ¶37: verbatim support for feature selection (i.e., “extraction”)]  a movement feature from the motion data covering the first time window [¶53, ¶91; ¶112: feature derivation (i.e., “extraction”) of, optionally, accelerometer signal]; 
extract a pulse data feature from the cardiopulmonary pulse-related data covering the first time window [¶67, ¶79, ¶99; ¶100 et seq.]
and use the movement feature and the pulse data feature to cause a classifier [¶50, ¶95, ¶97, ¶104, ¶109: Bayesian classifier and/or optionally other classifiers] to label a time period associated with the first time window with an identifier indicating a first sleep stage selected from a plurality of sleep stages [¶¶94-95, ¶104, ¶110: stage classification (i.e., labeling epoch/window with sleep stage) based on HRV from PPG, where ¶112 optionally incorporates both PPG and accelerometer]. 

Haakma fails to teach an accelerometer located in a wearable device selected from the group consisting of: a wrist-worn band, a watch, a finger clip, an ear-clip, and an ankle strap.  Consider, however, that Haakma does teach a part of the wearable device being a wrist-worn band [¶113: apparatus 30 has a verbatim band and is alternately/optionally attached to a verbatim wrist].  Bijjani teaches a sleep monitoring [abstract] comprising an accelerometer 105 located in a wearable device ¶790 being a wrist-worn band ¶¶785-790 the device (the motion sensor) generating motion data in a time window associated with a sleep activity of a user (wearer of the device) [motion analysis during sleep is a central principle of the disclosure and discussed throughout its entirety — see mention of such in abstract, ¶¶856-873, see esp. ¶¶861-862, ¶873 detailing tosses and turns] where a classifier determines (labels) time periods with motion data different levels of sleep including light and deep sleep stages [see esp. ¶861 detailing sleep stage determination (a form of classification with labeling)].  It would have been obvious to one of ordinary skill at the time the invention was filed to modify the system of Haakma to incorporate a wrist worn accelerometer of Bijj7ani in order to better assess sleep quality and any sleep disturbances so the user can modify and improve their sleep habits.  As motivated by Bijjani ¶¶861-862.  

	Haakma in view of Bijjani is silent regarding the system determining (labeling) the sleep stage by determining a first elapsed time between a first time within the first time window and a second time after the first time window when the cumulative movement index first exceeded a first threshold amount.
	Thein teaches a system for sleep analysis [abstract] including determining a sleep stage and/or classification by determining a first elapsed time between a first time within the first time window and a second time after the first time window when a cumulative movement index first exceeded a first threshold amount. [determination of time above threshold (TAT) for a motion parameter(s) (i.e., determination of an elapsed time of a cumulative movement index exceeding a threshold amount) – per ¶18 and ¶¶63-74 and where per ¶¶74-75, a sleep level is determined via TAT totals over N windows (a form of elapsed time between a first time in a first window and a second time after a first window — as in, after a first one minute window of ‘N’ one minute windows) including for wake-during-sleep (a form of a sleep stage)][consider also ¶77 where total sleep time / total time in bed includes thereby a determination of total duration of movement index above a threshold (TAT for the denominator requiring multi-window totals)]. 
	It would have been obvious to one of ordinary skill at the time the invention was filed to modify the system of Haakma to incorporate the TAT-based sleep scoring of Thein (i.e., as part of the stage classification of Haakma) in order to improve classification accuracy and to determine if wake periods are present during a sleep interval.  As motivated by Thein ¶49, ¶¶63-77. 

For claim 2, Haakma teaches the sleep monitoring system of claim 1, wherein the plurality of sleep stages includes two or more sleep stages selected from the group consisting of: an awake sleep stage, an artefact/off- wrist sleep stage, and a random eye movement (REM) sleep stage [¶77, ¶95; ¶99: NPL citation for signal analysis type mentioning ‘analysis of HRV during REM and non-REM stages’]. 

For claim 3, Haakma teaches the sleep monitoring system of claim 1, wherein the set of one or more optical sensors includes a photoplethysmogram sensor [discussed throughout entire document - see at least ¶67, ¶71, ¶79, ¶85, ¶86, ¶90, ¶111], the set of one or more motion sensors includes an accelerometer [¶91, ¶112], or the set of one or 

For claim 4, Haakma teaches the sleep monitoring system of claim 1, wherein the first time window and the time period are the same duration and have the same start point and end point [¶95; ¶¶97-98: consider that such assignments of superimposed windows and periods can be encompassed by the ‘5 minute window’ of at least ¶¶97-98 (i.e., where the “period” of the claims is defined as “associated with the first window”)]. 

For claim 5, Haakma teaches the sleep monitoring system of claim 1, wherein the movement feature and the pulse data feature, collectively, include one or more features selected from the group consisting of:
a cumulative movement index extracted from the motion data; [see motivated incorporation of Thein as per claim 1]; 
a variability, as assessed by sample entropy, of inter-beat intervals in the cardiopulmonary pulse-related data [¶¶64, ¶99: verbatim]; 
a variability, as assessed by sample entropy, of the cardiopulmonary pulse-related data [¶¶54, ¶99: verbatim (i.e., where HRV encompasses both IBI and “pulse-related data”)]; 
a root mean square of the successive differences of the inter-beat intervals [¶¶60, 99: verbatim]; 
[¶¶60,99: similar to above - where HRV encompasses both IBI and “pulse-related data”];
a low-frequency spectral power of the inter-beat intervals over the frequency range of 0.04 Hz to 0.15 Hz [¶¶57, ¶99: verbatim] 
a low-frequency spectral power of the cardiopulmonary pulse-related data over the frequency range of 0.04 Hz to 0.15 Hz [¶¶57, ¶99: similar to above - where HRV encompasses both IBI and “pulse-related data”];
a high-frequency spectral power of the inter-beat intervals over the frequency range of 0.15 Hz to 0.4 Hz [¶¶58, ¶99: verbatim]
a high-frequency spectral power of the cardiopulmonary pulse-related data over the frequency range of 0.15 Hz to 0.4 Hz [¶¶58, ¶99: similar to above - where HRV encompasses both IBI and “pulse-related data”];
a variability of an envelope of the cardiopulmonary pulse-related data.

For claim 6, Haakma teaches the sleep monitoring system of claim 1, wherein the movement feature and the pulse data feature, collectively, include at least one of: 
a time since a last movement, 
a time until next movement, 
a time from nearest movement, 
a variability, assessed using sample entropy, of inter-beat intervals extracted from the cardiopulmonary pulse-related data [¶¶64, ¶99: verbatim];

and a cross-correlation of each pulse shape of one or more pulse shapes in the cardiopulmonary pulse-related data with a previous pulse shape in the cardiopulmonary pulse-related data, wherein the pulse shapes are normalized to a common duration prior to the cross-correlation.

For claim 7, Haakma teaches the sleep monitoring system of claim 1, wherein the set of one or more processors includes a plurality of processors [¶121: server network and/or phone with wearable device each/both have a plurality of processors]; and the instructions that cause the classifier to label the time period include instructions that, when executed, cause the set of one or more processors to transmit the movement feature and the pulse data feature to a server system executing the classifier, wherein at least some of the one or more processors in the set of one or more processors are part of the server system [¶¶88, 121: processing (including classifying and labeling) done in part or in whole by server, internet, and/or network arrangement]. 

For claim 8, Haakma teaches the sleep monitoring system of claim 1, wherein the instructions that cause the classifier to label the time period include instructions that, when executed, cause the set of one or more processors to execute a classifier selected from the group consisting of: a nearest neighbor classifier, a random forest classifier, and a linear discriminant classifier [¶¶50, ¶95: Bayesian linear discriminant classifier].

For claim 9, Haakma teaches the sleep monitoring system of claim 8, wherein the classifier is trained using movement features and pulse data features extracted from benchmark motion data and benchmark cardiopulmonary pulse-related data [¶51: training data from a PSG (i.e., a “benchmark” PSG)] collected for a population of sleep study subjects [where PSG and subsequent classifier can be “for” a population of subjects]. 

For claim 79, Haakma teaches a sleep monitoring system [whole document - see at least abstract] comprising: a wearable electronic device [30] to be worn by a user, the wearable electronic device comprising: one or more motion sensors [¶¶91, ¶112] to generate motion data that represents motion of the wearable electronic device, the set of one or more motion sensors located in a housing of the wearable electronic device [¶91: acceleration sensor attached to subject in a chest belt (i.e., “a housing”)], and one or more optical sensors to generate cardiopulmonary pulse-related data that represents circulatory system characteristics of the user [¶90]; one or more processors [26] configured to receive data from the one or more motion sensors and the one or more sensors [¶50: processor with classifier; ¶90 et seq.];
and a non-transitory, machine-readable storage medium [¶31 verbatim] operatively coupled to the one or more processors and having stored therein computer-executable instructions that, when executed, cause the one or more processors to, for each individual time period of a plurality of time periods: 
extract [¶¶15, ¶20, ¶21 37: verbatim support for feature selection (i.e., “extraction”)] one or more movement features from the motion data [¶91 acceleration signal is a form of “movement feature”; respiration signals from acceleration in ¶112] for one or more first time windows [window/period/epoch discussed throughout (i.e., at least ¶95 et seq.) constitutes a form of a generic “window” of time] associated with that individual time period, 
wherein each of the first time windows is associated with a different movement feature of the one or more movement features [e.g., ¶112: a window can be formed around and/or from / assigned to a respiration cycle/rhythm for association with perpendicular acceleration];  
extract [¶¶15, ¶20, ¶21 37: verbatim support for feature selection (i.e., “extraction”)]  one or more pulse data features from the cardiopulmonary pulse-related data for one or more second time windows associated with that individual time period [¶¶67, ¶79, ¶99; ¶100 et seq.];
 each of the second time windows associated with a different pulse data feature of the one or more pulse data features [similar to above, discussion of period/epoch/window in ¶¶97-99, 110 can include a form of a second window];
and classify [¶¶50, ¶95, ¶97, ¶104, ¶109: Bayesian classifier and/or optionally other classifiers] that individual time period with a sleep stage classification selected from a plurality of potential sleep stage classifications based on the one or more movement features extracted from the motion data for the one or more first time windows associated with that individual time period and the one or more pulse data features extracted from the cardiopulmonary pulse-related data for the one or more second time windows associated with that individual time period [¶¶94-95, ¶104, ¶110: stage classification (i.e., labeling epoch/window with sleep stage) based on HRV from PPG, where ¶112 optionally incorporates both PPG and accelerometer]. 

Haakma fails to teach an accelerometer located in a wearable device selected from the group consisting of: a wrist-worn band, a watch, a finger clip, an ear-clip, and an ankle strap.  Consider, however, that Haakma does teach a part of the wearable device being a wrist-worn band [¶113: apparatus 30 has a verbatim band and is alternately/optionally attached to a verbatim wrist].  Bijjani teaches a sleep monitoring system [abstract] comprising an accelerometer 105 located in a wearable device ¶790 being a wrist-worn band ¶¶785-790 the device (the motion sensor) generating motion data in a time window associated with a sleep activity of a user (wearer of the device) [motion analysis during sleep is a central principle of the disclosure and discussed throughout its entirety — see mention of such in abstract, ¶¶856-873, see esp. ¶¶861-862, ¶873 detailing tosses and turns] where a classifier determines (labels) time periods with motion data different levels of sleep including light and deep sleep stages [see esp. ¶861 detailing sleep stage determination (a form of classification with labeling)].  It would have been obvious to one of ordinary skill at the time the invention was filed to modify the system of Haakma to incorporate a wrist worn accelerometer of Bijjani in order to better assess sleep quality and any sleep disturbances so the user can modify and improve their sleep habits.  As motivated by Bijjani ¶¶861-862.  

	Haakma in view of Bijjani is silent regarding the system determining (labeling) the sleep stage by determining a first elapsed time between a first time within the first time window and a second time after the first time window when the cumulative movement index first exceeded a first threshold amount.
	Thein teaches a system for sleep analysis [abstract] including determining a sleep stage and/or classification by determining a first elapsed time between a first time within the first time window and a second time after the first time window when a cumulative movement index first exceeded a first threshold amount. [determination of time above threshold (TAT) for a motion parameter(s) (i.e., determination of an elapsed time of a cumulative movement index exceeding a threshold amount) – per ¶18 and ¶¶63-74 and where per ¶¶74-75, a sleep level is determined via TAT totals over N windows (a form of elapsed time between a first time in a first window and a second time after a first window — as in, after a first one minute window of ‘N’ one minute windows) including for wake-during-sleep (a form of a sleep stage)][consider also ¶77 where total sleep time / total time in bed includes thereby a determination of total duration of movement index above a threshold (TAT for the denominator requiring multi-window totals)]. 
	It would have been obvious to one of ordinary skill at the time the invention was filed to modify the system of Haakma to incorporate the TAT-based sleep scoring of Thein (i.e., as part of the stage classification of Haakma) in order to improve classification accuracy and to determine if wake periods are present during a sleep interval.  As motivated by Thein ¶49, ¶¶63-77. 

For claim 89, Haakma further teaches the wearable electronic device of claim 79, wherein the one or more optical sensors includes a photoplethysmogram sensor [discussed throughout entire document - see at least ¶67, ¶71, ¶79, ¶85, ¶86, ¶90, ¶111], the one or more motion sensors includes an accelerometer [¶91, ¶112], or the one or more 

For claim 90, Haakma further teaches the wearable electronic device of claim 79, wherein the one or more movement features and the one or more pulse data features for each time period, collectively, include one or more features selected from the group consisting of:
a cumulative movement index extracted from the motion data; [see motivated incorporation of Thein as per claim 1];
a mean heart rate across one of the one or more second time windows associated with that individual time period [¶55: mean IBI is necessarily a mean HR (i.e., IBI is a shifted HR value)];
a standard deviation for the mean heart rate across one of the one or more second time windows associated with that individual time period [similar to above, ¶56: stdev of IBI is the same as an stdev of the HR (i.e., shifted)];
the power in a low-frequency band of a heart rate variability analysis of the cardiopulmonary pulse-related data for one of the one or more second time windows associated with that individual time period, wherein the low-frequency band is between 0.04 and 0.15 Hz [¶¶57, 99: verbatim]; 
the power in a high-frequency band of a heart rate variability analysis of the cardiopulmonary pulse-related data for one of the one or more second time windows associated with that individual time period, wherein the high-frequency band is between 0.15 and 0.4 Hz [¶58, ¶99: verbatim];

the total power in a low-frequency band of a heart rate variability analysis of the cardiopulmonary pulse-related data for one of the one or more second time windows associated with that individual time period as a percentage of the total power of the heart rate variability analysis of the cardiopulmonary pulse-related data for the one of the one or more second time windows associated with that individual time period, wherein the high-frequency band is between 0.04 and 0.15 Hz; 
the total power in a high-frequency band of a heart rate variability analysis of the cardiopulmonary pulse-related data for one of the one or more second time windows associated with that individual time period as a percentage of the total power of the heart rate variability analysis of the cardiopulmonary pulse-related data for the one of the one or more second time windows associated with that individual time period, wherein the high-frequency band is between 0.15 and 0.4 Hz; 
the standard deviation of an envelope of the cardiopulmonary pulse-related data for one of the one or more second time windows associated with that individual time period; an estimated respiration rate based on a DC value of the cardiopulmonary 
and a variability of the pulse shapes in the cardiopulmonary pulse-related data for one of the one or more second time windows associated with that individual time period.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haakma in view of Bijjani and Eyal (US 20130006124 A1 - previously cited).

For claim 10, Haakma fails to teach the instructions further cause the set of one or more processors to fill in missing data points in the cardiopulmonary pulse-related data prior to the one or more processors being caused to generate the pulse data feature.  Eyal teaches a sleep monitoring system comprising executable instructions including instructions to interpolate (i.e., “fill in missing data points”) cardiopulmonary pulse-related data prior to further analysis/use steps [¶70: correction procedure including interpolation of IBI signal].  It would have been obvious to one of ordinary skill at the time the invention was filed to modify the executable instructions of Haakma to incorporate the corrective interpolation (i.e., “filling in” of data) of Eyal in order to account for data time-gaps which may be present in cardiac/IBI signal data. 

Claims 11, 12, 86, and 87 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haakma in view of Bijjani, Thein, McDarby (US 20150230750 A1 - previously cited) and Bandyopadhyay (US 20170055898 A1 - previously cited).

For claims 11 and 12, Haakma fails to teach the instructions further cause the set of one or more processors to change the label for the time period associated with the first time window based on labels for a plurality of consecutive time periods, including the time period associated with the first time window, satisfying a pattern constraint; wherein the pattern constraint is satisfied when the time period is labeled with an indicator indicating an awake sleep stage and time periods neighboring the time period are labeled with an indicator indicating a deep sleep stage, and wherein the label for the time period is changed from the indicator indicating the awake sleep stage to the indicator indicating the deep sleep stage.

McDarby teaches a sleep monitoring system including instructions to change a label for a time period associated with a time window based on labels for a plurality of consecutive time periods, including the time period associated with the first time window, satisfying a pattern constraint [¶321: pattern detector removes errant classifications (i.e., changes labels based on a constraint/rule)]; wherein the pattern constraint is satisfied when the time period is labeled with an indicator indicating awake stages which neighbor a central deep sleep stage [¶321: WRW pattern constraint], and wherein the label for the time period is changed [¶321: central REM stage is reclassified (i.e., “changed”)].  Similarly, Bandyopadhyay also teaches a sleep monitoring system where a classifier labels sleep stages where the labeling is constrained by rules including where deep sleep stages and wake stages are adjusted/changed to satisfy the [¶¶121-122: determination of unfeasible fluctuations in stage progression including REM-wake / wake-REM].  
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the processor(s) of Haakma to incorporate the pattern correction rules (i.e., constraints) of McDarby and Bandyopadhyay in order to address any unfeasible/errant patterns which may arise in the classifying and labeling steps [McDarby ¶321; Bandyopadhyay ¶122]; where the particular classification restraint pattern as claimed (i.e., the deep-wake-deep is changed to deep-deep-deep in claim 12) would be obvious to try, given the known and discussed stages (e.g., wake, light, non-REM, deep, REM) throughout all three references [Haakma, McDarby, and Bandyopadhyay]. 

For claims 86 and 87, Haakma fails to teach the non-transitory, machine- readable storage medium further stores therein computer-executable instructions that, when executed, cause the one or more processors to: apply one or more post-classification rules to the plurality of time periods, wherein each post-classification rule compares the sleep stage classifications for two or more of the time periods; and change one or more of the sleep stage classifications of one or more of the time periods of the plurality of time periods responsive to the one or more post-classification rules;
and the one or more post-classification rules includes a post-classification rule that causes the sleep stage classification of the time periods with the awake classification to be changed from the awake classification to the deep sleep classification for the time periods with the awake classification that have neighboring time periods with the deep sleep classification.
for claim 87, consider that Haakma does teach the plurality of potential sleep stage classifications at least includes an awake classification and a deep sleep classification [¶¶77, ¶95]. 

Bandyopadhyay teaches a sleep monitoring system where a computer medium applies a set of final classification rules (e.g., “post-classification rules”) to a plurality of time periods where the rule compares sleep stage classifications for two or more time periods [¶¶121-122: feasible transition determination]; and change one or more classifications of time periods responsive to rules [¶122: e.g., REM vs. Wake based on transition feasibility and change in consideration (such as REM now is Wake for a given stage)]. Similarly, McDarby teaches a sleep monitoring system including instructions to change between deep sleep and awake classifications based on the neighboring classifications having a wake or deep sleep classification [¶321: central stage is reclassified to satisfy wake and REM (i.e., deep sleep state) to address errant classifications]. 
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the classification rules of the computer medium of Haakma to incorporate the rules of Bandyopadhyay and McDarby (i.e., as “post-classification”) in order to address any unfeasible/errant patterns which may arise in the classifying and labeling steps [Bandyopadhyay ¶122; McDarby ¶321]; where the particular classification restraint pattern as claimed (i.e., the deep-wake-deep is changed to deep-deep-deep in 87) would be obvious to try, given the known and discussed stages (e.g., wake, light, non-REM, deep, REM) throughout all three references [Haakma, McDarby, and Bandyopadhyay].

Claims 13 and 88 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haakma in view of Bijjani, Thein, and Chan (US 20150190086 A1 - previously cited).

For claim 13, Haakma teaches the sleep monitoring system of claim 1, wherein the instructions further cause the set of one or more processors to: obtain confidence numbers associated with time period, each confidence number for a different one of the sleep stages in the plurality of sleep stages; and label the time period with an identifier indicating the sleep stage of the plurality of sleep stages having the highest confidence number for the time period. 
Chan teaches a sleep monitoring system comprising classifying instructions including obtain confidence numbers associated with an epoch (i.e., time period), each confidence number for a different one of the sleep stages in the plurality of sleep stages [¶¶34-37; see at least ¶37]; and label the epoch (i.e., time period) with an identifier indicating the sleep stage of the plurality of sleep stages having the highest confidence number for the time period [¶¶37-40: stages assigned/chosen/labeled/classified based on highest posterior probability which is in turn based on confidence assignment]. 
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the processor(s) of Haakma to incorporate the confidence assignment (i.e., “obtaining” confidence numbers) of Chan in order to further refine and aid the classification/labeling (and associated training) procedures of the system [Chan ¶37, 39]. 

For claim 88, Haakma fails to teach the non-transitory, machine- readable storage medium further stores therein computer-executable instructions that, when executed, cause the one or more processors to, when classifying each time period: determine, for each individual time period, a confidence number for each of the potential sleep stage classifications based on the one or more movement features extracted from the motion data for the one or more first time windows associated with that individual time period and the one or more pulse data features extracted from the cardiopulmonary pulse-related data for the one or more second time windows associated with that individual time period, and classify that individual time period with the sleep stage classification corresponding to the potential sleep stage classification with the highest confidence number for that individual time period.
Chan teaches a sleep monitoring system comprising classifying instructions including obtain confidence numbers associated with an epoch (i.e., time period), each confidence number for a different one of the sleep stages in the plurality of sleep stages [¶¶34-37; see at least ¶37]; and label the epoch (i.e., time period) with an identifier indicating the sleep stage of the plurality of sleep stages having the highest confidence number for the time period [¶¶37-40: stages assigned/chosen/labeled/classified based on highest posterior probability which is in turn based on confidence assignment].  It would have been obvious to one of ordinary skill at the time the invention was filed to modify the processor(s) of Haakma to incorporate the confidence assignment (i.e., “obtaining” confidence numbers) of Chan in order to further refine and aid the classification/labeling (and associated training) procedures of the system [Chan ¶37, 39]. 

Claim 94 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haakma in view of Bijjani, Thein, and Breslow (US 20160374569 A1 - previously cited). 

For claim 94, Haakma teaches the one or more pulse data features include at least one item selected from the group consisting of: a variability of an inter-beat series assessed using sample entropy [¶64: verbatim; ¶99], a variability of a de-trended respiration rate extracted from the cardiopulmonary pulse-related data, and a cross- correlation of a pulse rate signals.

Haakma fails to teach the one or more movement features include at least one item selected from the group consisting of: a time since a last movement, a time until next movement, and a time from nearest movement.  Breslow teaches a sleep monitoring system where the system processor (and executable instructions therein) determines motion parameters including movement periodicity [¶132: sleep symptoms including low/no frequency movement - encompassing either/both of time since last movement, time from nearest movement].  It would have been obvious to one of ordinary skill at the time the invention was filed to modify the extracted movement features to include the movement time(s) of Breslow (i.e., periodicity/frequency) in order to help classify resting motion (e.g., classifying sleep from low/no movement within a duration) [Breslow ¶132]. 

Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.  

Response to Arguments
Applicant’s arguments with respect to the prior art have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/PATRICK FERNANDES/           Primary Examiner, Art Unit 3791